          Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 1 of 7
L




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

                                              X


    UNITED STATES OF AMERICA                      SEALED SUPERSEDING
                                                  INDICTMENT
               -   V.   -
                                                  S2 18 Cr. 868 (SHS)
    JOSE FRANCISCO GUZMAN - CABRERA,

                            Defendant.

                                              X




                                      COUNT ONE
                                (Narcotics Conspiracy)

              The Grand Jury charges:

              1.        From in or about 2013 through in or about 2018,

    in the Southern District of New York and elsewhere, JOSE

    FRANCISCO GUZMAN-CABRERA, the defendant, and others known and

    unknown, intentionally and knowingly did combine, conspire,

    confederate, and agree together and with each other to violate

    the narcotics laws of the United States.

              2.        It was a part and an object of the conspiracy

    that JOSE FRANCISCO GUZMAN - CABRERA, the defendant, and others

    known and unknown, would and did distribute and•possess with

    intent to distribute controlled substances, in violation of

    Title 21, United States Code, Section 841(a) (1 ) .

              3.        The controlled substances that JOSE FRANCISCO

    GUZMAN-CABRERA, the defendant, conspired to distribute and
             Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 2 of 7
L




    possess with intent to distribute were a quantity of mixtures

    and substances containing a detectable amount of p-

    fluoroisobutyryl fentanyl, which is an analogue of fentanyl,             u-
    47700, oxycodone, and hydrocodone, in violation of 21 U.S.C.

    §   841 (b) (1) (C).

        (Title 21, United States Code, Sections 846 and 841(b) (1) (C ) . )


                                    COUNT TWO
                  (Distribution of Narcotics Over the Internet)

                  The Grand Jury further charges:

                  4.       From at least in or about 2013 through in or

    about 2018, in the Southern District of New York and elsewhere,

    JOSE FRANCISCO GUZMAN-CABRERA, the defendant, did deliver,

    distribute, and dispense controlled substances by means of the

    Internet, and did aid and abet such activity, in such a manner

    not authorized by Subchapter I of Chapter 13 of Title 21, United

    States Code .

                  5.       The controlled substances that were involved in

    this offense were a quantity of mixtures and substances

    containing a detectable amount of p-fluoroisobutyryl fentanyl,

    which is an analogue of fentanyl, U-47700, oxycodone, and

    hydrocodone, in v iolation of 21 U.S.C. § 84l (b) (1 ) (C).

         (Title 21, United States Code, Sections 841 (h) (1) (A) - (B ) and
                                841 (b) (1) (C) . )


                                            2
       Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 3 of 7




                              COUNT THREE
                     (Money Laundering Conspiracy)

           The Grand Jury further charges:

           6.    From at least in or about 2013 through in or

about 2018, in the Southern District of New York and elsewhere,

JOSE FRANCISCO GUZMAN-CABRERA, the defendant, and others known

and unknown, knowingly did combine, conspire, confederate, and

agree together and with each other, to violate Title 18, United

States Code, Sections 1956 (a) (1) (B) (i) and 1956 (a) (2) (A)

           7.    It was a part and object of the conspiracy that

JOSE FRANCISCO GUZMAN-CABRERA, the defendant, and others known

and unknown, knowing that the property involved in certain

financial transactions, to wit, the withdrawal of funds from

certain bank accounts and the wire transfer of those funds to

persons located outside the United States, represented the

proceeds of some form of unlawful activity, would and did

conduct and attempt to conduct such financial transactions which

in fact involved the proceeds of specified unlawful activity, to

wit, the proceeds of the narcotics trafficking offenses

described in Counts One and Two of this Indictment, and knowing

that the transactions were designed in whole or in part to

conceal and disguise the nature, location, source, ownership and

control of the proceeds of specified unlawful activity, in

                                     3
        Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 4 of 7




violation of Title 18, United States Code, Section

1956 (a) (1) (B) (i) .

             8.    It was further a part and object of this

conspiracy that JOSE FRANCISCO GUZMAN-CABRERA, the defendant,

and others known and unknown, transported, transmitted, and

transferred, and attempted to transport, transfer, and transmit

monetary instruments and funds from a place in the United States

to or through a place outside the United States, with the intent

to promote the carrying on of specified unlawful activity, to

wit, the narcotics trafficking offenses described in Counts One

and Two of this Indictment, in violation of Title 18, United

States Code, Section 1956 (a) (2) (A).

            (Title 18, United States Code, Section 1956(h ) .)

                         FORFEITURE ALLEGATIONS

             9.    As a result of committing the offenses alleged in

in Counts One and Two of this Indictment, JOSE FRANCISCO GUZMAN-

CABRERA, the defendant, shall forfeit to the United States,

pursuant to Title 21, United States Code, Section 853, any and

all property constituting, or derived from, any proceeds

obtained, directly or indirectly, as a result of said offenses

and any and all property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of,

said offenses, including but not limited to a sum of money in

                                     4
       Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 5 of 7




United States currency representing the amount of proceeds

traceable to the commission of said offenses that the defendant

personally obtained.

             10.   As a result of committing the offense alleged in

Count Three of this Indictment, JOSE FRANCISCO GUZMAN-CABRERA,

the defendant, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 982(a) (1) , any and all

property, real and personal, involved in the offense alleged in

Count Three, and any property traceable to such property,

including but not limited to a sum of money in United States

currency representing the amount of property involved in said

offense.

                        Substitute Assets Provision

             11.   If any of the above-described forfeitable

property, as a result of any act or omission of JOSE FRANCISCO

GUZMAN-CABRERA, the defendant:

                   a.   cannot be located upon the exercise of due

diligence;

                   b.   has been transferred or sold to, or

deposited with, a third person;

                   c.   has been placed beyond the jurisdiction of

the Court;



                                     5
      Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 6 of 7




               d.    has been substantially diminished in value;

or

               e.    has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendant up to the value of the above

forfeitable property.

           (Title 21, United States Code, Section 853.)




                                       6L<>~~         ~
                                       GEOFFREYS) BERMAN
                                       United States Attorney




                                   6
Case 1:18-cr-00868-SHS Document 42 Filed 09/08/20 Page 7 of 7




          Form No.   USA-33s-274      (Ed.   9-25-58)



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                               v.

            JOSE FRANCISCO GUZMAN-CABRERA,

                                            Defendant.



                     SEALED INDICTMENT

                          S2 18 Cr.   868

      (21 U.S.C.     §§ 846, 841 (h) (1) (A) - (B),     and
                   8 4 1 ( b) ( 1 ) ( C) , and
                 18 U.S.C. § 1956 (h).)




                     GEOFFREY S. BERMAN




           . J\~.,,t~o              T,,v1J"''"'""-r 1:a,I)
               W/ ,4,,,.tt.,r N'/;r,~r-
                                              l('H ~tf,t~
